NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 12a0834n.06

                                      Nos. 09-2102/09-2155                                FILED
                                                                                     Aug 03, 2012
                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT                           LEONARD GREEN, Clerk


JEFFREY SANDERS,                                         )
                                                         )        ON APPEAL FROM THE
       Plaintiff-Appellant,                              )        UNITED STATES DISTRICT
                                                         )        COURT FOR THE EASTERN
               v.                                        )        DISTRICT OF MICHIGAN
                                                         )
DETROIT POLICE DEPARTMENT, et al.,                       )
                                                         )        OPINION
      Defendants-Appellees.                              )
___________________________________________              )


Before: DAUGHTREY and ROGERS, Circuit Judges; ZOUHARY, District Judge.*

       JACK ZOUHARY, District Judge. Plaintiff-Appellant Jeffrey Sanders was convicted of

domestic violence. He brought this Section 1983 action alleging, among other things, that police

made an unlawful warrantless entry into his home to arrest him, and he was not given prompt judicial

determination of probable cause following his arrest. The district court dismissed these claims as

barred by the doctrine of Heck v. Humphrey, 512 U.S. 477 (1994), because Sanders provided no

indication his conviction had been invalidated. Sanders now appeals.

       Because a judgment in Sanders’ favor on his claims would not necessarily impugn the

validity of his domestic violence conviction, the district court should not have dismissed those

claims under Heck. Nevertheless, because the dismissal of one of the Section 1983 claims was


       *
         The Honorable Jack Zouhary, United States District Court for the Northern District of Ohio,
sitting by designation.

                                                 1
proper on alternative grounds, we AFFIRM in part and REMAND in part the decision of the district

court.

                                            BACKGROUND

         On the morning of April 15, 2006, Detroit Police Officer Christopher Griffin was dispatched

to Sanders’ residence to respond to a reported assault and battery. When Griffin arrived, he found

Sanders’ wife, Tiyani, waiting outside, visibly injured. Tiyani told Griffin she just had an argument

with her husband and that he hit her with his fist and threatened to kill her while wielding a knife.

Sanders alleged that Griffin entered his apartment and arrested him.

         On April 16, 2006, a magistrate judge signed an in-custody warrant for Sanders’ arrest for

assault with a dangerous weapon and domestic violence. In the warrant, the magistrate found that

“[u]pon examination of the complaining witness, there is probable cause to believe that the offense

charged was committed and the Defendant committed the offense.” Sanders was provided a copy

of the warrant and he was arraigned the following day.

         On April 27, Sanders received a preliminary examination where Tiyani testified, in detail,

about the assault and battery on April 15. At the conclusion of the hearing, the judge held that the

state met its burden to show probable cause and Sanders was held at Wayne County jail until his jury

trial, approximately five months later. A jury convicted him of domestic violence, under MICH .

COMP . LAWS § 750.81(2), and he was sentenced to time served with one year probation.

         Sanders filed this action, pursuant to 42 U.S.C. § 1983, against the Detroit Police

Department, Officer Griffin, and two state judges for alleged violations of the Fourth Amendment.

The district court dismissed the judges as parties, under the doctrine of absolute immunity. The

district court also granted Sanders’ motion to add the City of Detroit as a party in place of the Detroit


                                                   2
Police Department. After these rulings, three claims remained: (1) Griffin unlawfully entered his

home in order to arrest him; (2) Sanders was not provided a judicial determination of probable cause

within 48 hours of his arrest; and (3) the City of Detroit had an unconstitutional policy or custom

regarding searches and seizures in domestic violence cases.

       Sanders moved for summary judgment, which the district court denied, instead dismissing

his case sua sponte. Relying on Heck, the district court reasoned that because Sanders’ domestic

violence conviction had not “been overturned, expunged, or called into question by the issuance of

the writ of habeas corpus, the allegations relating to his criminal prosecution and conviction against

Defendants fail[ed] to state a claim for which relief may be granted.” Sanders v. Detroit Police

Dept., 653 F. Supp. 2d 715, 725 (E.D. Mich. 2009). The district court further reasoned that if

Sanders “were to prevail on his § 1983 claims for warrantless arrest without probable cause, and for

the alleged untimely probable cause determination, this would necessarily cast doubt on his

underlying state criminal conviction for domestic violence.” Id. The district court concluded:

       As such, the doctrine of Heck v. Humphrey precludes this Court from granting the
       requested relief absent the invalidation (by reversal, expungement, or issuance of the
       writ of habeas corpus) of the underlying criminal conviction. The forum to argue the
       unreasonable seizure and untimely probable cause determination was the state courts,
       and unless that conviction is overturned by the state court (or the federal court on
       habeas corpus review under 28 U.S.C. § 2254) this Court is powerless to provide the
       requested relief.

Id. The district court also dismissed Sanders’ third claim, holding that he failed to allege facts

sufficient to establish that Detroit had an unconstitutional policy or custom.

       Sanders now appeals the dismissal of his first two claims, arguing Heck does not bar his

Section 1983 suit. We review de novo the district court’s dismissal. Robinson v. Jones, 142 F.3d

905, 906 (6th Cir. 1998).


                                                  3
                                            ANALYSIS

       Under the Heck doctrine, a Section 1983 suit is not cognizable if it would “necessarily”

invalidate the plaintiff’s conviction or sentence, unless the plaintiff can show the conviction or

sentence had been set aside. Heck, 512 U.S. at 487. Neither of the claims under Section 1983

necessarily invalidates his conviction.

       Unlawful Entry

       Sanders’ first claim, that Griffin unlawfully entered his home, does not necessarily call into

question the validity of his conviction. New York v. Harris, 495 U.S. 14, 18 (1990). Rather, in a

criminal case, the remedy for an unlawful entry would be the suppression of evidence obtained as

a result of that entry. Id. at 19. Therefore, Sanders’ unlawful entry claim would not necessarily

impugn the validity of his conviction unless the evidence underlying the conviction was the fruit of

the unlawful action. This requires a “precise inquiry” by the district court, which must match the

claims being raised under Section 1983 “to the specific offenses” of conviction. Schreiber v. Moe,

596 F.3d 323, 334 (6th Cir. 2010).

       Sanders was convicted under MICH . COMP . LAWS § 750.81(2), which provides “an individual

who assaults . . . his or her spouse . . . is guilty of a misdemeanor . . . .” Because the record is

incomplete as to what evidence was introduced at Sanders’ criminal trial, we cannot determine

whether anything obtained as a result of the allegedly unlawful entry was essential to Sanders’

subsequent conviction. A remand is therefore necessary for further factual developments as to

Heck’s applicability.




                                                 4
       Probable Cause Hearing

       Sanders’ second claim, that he was not afforded a prompt probable cause hearing, is

unaffected by Heck, as that claim is for “monetary damages for a constitutional violation unrelated

to [the plaintiff’s] ultimate conviction of the substantive offense.” Alkire v. Irving, 330 F.3d 802,

816 n.10 (6th Cir. 2003); Buckenberger v. Reed, 342 Fed. App’x 58, 63 (5th Cir. 2009) (holding such

claims fall “within the narrow range of cases that are not barred by Heck because a determination

of the timeliness of [the plaintiff’s] probable cause hearing will not affect the validity of his

conviction”). Indeed, in Gerstein v. Pugh, the case which established the right to a prompt judicial

determination of probable cause following a warrantless arrest, the Supreme Court recognized that

“a conviction will not be vacated on the ground that the defendant was detained pending trial without

a determination of probable cause.” 420 U.S. 103, 119 (1975). Therefore, even if Sanders

succeeded on his Gerstein claim, his domestic violence conviction would still be valid.

       Alternative Grounds

       We may, if appropriate, affirm a district court’s decision on alternative grounds. See Fieger

v. United States Atty. Gen., 542 F.3d 1111, 1116 (6th Cir. 2008). Such grounds exist to affirm the

dismissal of Sanders’ Gerstein claim.

       Sanders claims the state violated his right under Gerstein to receive a probable cause

determination following his warrantless arrest. However, “the Fourth Amendment does not compel

an immediate determination of probable cause” following a warrantless arrest. County of Riverside

v. McLaughlin, 500 U.S. 44, 53–54 (1991). Delays are inevitable and, generally, determinations of

probable cause that occur within 48 hours will not violate Gerstein’s promptness requirement. Id.

at 55–56. In Sanders’ case, a magistrate determined there was probable cause and signed a warrant


                                                 5
for his detention just one day after his arrest pursuant to MICH . COMP . LAWS § 764.1c. Thus, Sanders

was being held pursuant to a valid warrant and therefore was “not constitutionally entitled to a

separate judicial determination” of probable cause. See Baker v. McCollan, 443 U.S. 137, 143

(1979). He, nevertheless, received such a hearing either the very next day, when he was arraigned,

or ten days later when it was determined that sufficient probable cause existed to hold Sanders until

trial. Accordingly, Sanders’ right to receive a prompt determination of probable cause was not

violated.

       However, we do not rely on alternative grounds to decide Sanders’ claim for unlawful entry.

Patyon v. New York, 445 U.S. 573 (1980) holds that the Fourth Amendment’s chief aim is to protect

against the “physical entry of the home.” Id. at 585. Searches of the home must be reasonable.

Illinois v. Rodriguez, 497 U.S. 177, 185–86 (1990). Generally, this requires a warrant prior to

entering a home to make an arrest. Payton, 445 U.S. at 585–86. But a warrant is not always

required.

       The entry in this case was triggered by Tiyani’s emergency phone call that Sanders had

assaulted and threatened her. Such a warrantless entry may be proper if it fits into what has come

to be known as the “domestic abuse exception.” Georgia v. Randolph, 547 U.S. 103, 126–27 (2006);

see also Thacker v. City of Columbus, 328 F.3d 244, 254 (6th Cir. 2003) (exigent circumstances

existed based on 911 call and facts observed by police when they came to the house). On remand,

in considering whether the police entry was constitutional, the district court should look to whether

Tiyani validly consented to the entry, Griffin asked for such consent, or Sanders ever objected.




                                                  6
                                         CONCLUSION

       For the foregoing reasons, the dismissal of Sanders’ claim that he did not receive a prompt

determination of probable cause is AFFIRMED; and the dismissal of Sanders’ claim for unlawful

entry is VACATED and REMANDED for further proceedings consistent with this Opinion.




                                                7